                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

BENNIE OATES,                              *

      Plaintiff,                           *

vs.                                        *
                                                  CASE NO. 4:18-CV-69 (CDL)
ENRICHMENT SERVICES PROGRAM,               *
INC.,
                                           *
      Defendant.
                                           *


                                      O R D E R

      Some motions are easier to decide than others.                 This is one

of those.      Because Plaintiff has failed to plausibly allege that

his sex was a motivating factor in Defendant’s termination of his

employment, his complaint pursuant to Title VII of the Civil Rights

Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e to 2000e-17, must be

dismissed.

      Plaintiff, who is male, alleges that Defendant fired him when

a   subordinate     female      employee   falsely   accused   him    of   sexual

harassment, although Defendant knew that the female’s accusation

was   false.        The   Plaintiff’s      complaint    contains     no    factual

allegation to support his conclusion that Defendant’s actions were

motivated      in   any   way    by   Plaintiff’s      sex.    His    conclusory

allegations and bare recitals of the elements of a claim are not

enough.   See Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl.
Corp. v. Twombly, 550 U.S. 544 (2007).     Thus, Defendant’s motion

to dismiss (ECF No. 5) is granted.

                    This 30th day of October, 2018.

                                    S/Clay D. Land
                                    CLAY D. LAND
                                    CHIEF U.S. DISTRICT COURT JUDGE
                                    MIDDLE DISTRICT OF GEORGIA




                                2
